Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 1 of 22 PageID #: 449

                                   Jim Inskeep
                                February 23, 2021

                                                                                      1
              IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTH DISTRICT OF INDIANA
                 CAUSE NO. 1:20-cv-00320-JMS-DML


       GABRIELA NIEVES,                           )
                                                  )
                         Plaintiff,               )
                                                  )
       vs.                                        )
                                                  )
       CARMEL CLAY SCHOOLS, CHRIS                 )
       PLUMB, JOHN GOELZ, AND RED ROOF            )
       INN,                                       )
                                                  )
                         Defendants.              )




              The videotaped deposition by Zoom of
          JIM INSKEEP, a witness who appeared remotely
          before me, Valerie Fillenwarth, RPR, a Notary
          Public in and for the County of Johnson, State
          of Indiana, taken on behalf of the Plaintiff,
          with all parties appearing via Zoom, taken on
          February 23, 2021, commencing at 10:00 a.m.
          EST, pursuant to all applicable rules, with
          Notice as to the time and place thereof.




                 FILLENWARTH REPORTING SERVICE
                      775 Hummingbird Lane
                      Whiteland, IN 46184
                         (317) 345-6179
                     vfillenwarth@gmail.com

                         Fillenwarth Reporting Service
                                 317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 2 of 22 PageID #: 450

                                                     Jim Inskeep
                                                  February 23, 2021
                                                          2                                                       4
   1               A P P E A R A N C E S                       1       THE VIDEOGRAPHER: Good morning. This is
   2
       FOR THE PLAINTIFF:                                      2   the videographer. We are going on the record
   3           Mr. Jonathan C. Little                          3   at 9:59 a.m.
               Ms. Gaby Olshemski                              4       Today's date is February 23rd of 2021.
   4           SAEED & LITTLE, LLP
               133 W. Market Street, #189                      5   Here begins the video deposition of Jim Inskeep
   5           Indianapolis, IN 46202                          6   being taken by counsel for the plaintiff. The
               317.721.9214 (Phone)
   6           jon@sllawfirm.com
                                                               7   caption in this case is Nieves vs. Carmel Clay
               gaby@sllawfirm.com                              8   Schools, et al. The case is filed in the
   7                                                           9   United States District Court for the Southern
   8
   9   FOR THE DEFENDANT CARMEL CLAY SCHOOLS:                 10   District of Indiana. This deposition is being
               Ms. Jessica Williams Schnelker                 11   held remotely.
  10           CHURCH CHURCH HITTLE & ANTRIM
               10765 Lantern Road, Suite 201
                                                              12       My name is Peter Zinkan, the
  11           Fishers, IN 46038                              13   videographer, and the court reporter is Valerie
               317.773.2190 (Phone)                           14   Fillenwarth.
  12           jschnelker@cchalaw.com
  13                                                          15       At this time the attorneys may state
  14                                                          16   their appearance for the record, whom they
       ALSO PRESENT:                                          17   represent, and the court reporter will give the
  15           Pete Zinkan, Videographer
  16                                                          18   oath.
  17                                                          19       MR. LITTLE: Sure. Jon Little for
  18
  19
                                                              20   plaintiff.
  20                                                          21       MS. SCHNELKER: Jessica Schnelker for
  21                                                          22   Carmel Clay Schools.
  22
  23                                                          23       MS. OLSHEMSKI: Gaby Olshemski for
  24                                                          24   plaintiff, Gabriela Nieves.
  25                                                          25

                                                          3                                                       5
   1   I N D E X    O F    E X A M I N A T I O N
   2
                                                               1                JIM INSKEEP,
                                                   Page        2     having been first duly sworn to tell the truth,
   3   DIRECT EXAMINATION....................      5           3     the whole truth, and nothing but the truth,
           Questions by Mr. Jon Little
   4                                                           4     testified as follows:
   5                                                           5     DIRECT EXAMINATION,
   6
            I N D E X     O F   E X H I B I T S                6     QUESTIONS BY MR. JONATHAN LITTLE:
   7
                                                   Page
                                                               7   Q. All right. Sir, could you state and spell your
   8   Deposition Exhibit No.:                                 8     name for the record, please?
   9   1- 1/28/19 e-mail....................       30          9   A. Yes. Jim Inskeep, J-I-M, I-N-S-K-E-E-P.
           (DEFT RESP0004607)
  10                                                          10   Q. Okay. And, Mr. Inskeep, how are you currently
       2-   6/20/17 e-mail string.............     38         11     employed?
  11        (DEFT RESP0001807)
  12   3-   12/04/18 e-mail string............     40         12   A. I am the athletics director at Carmel High
            (DEFT RESP0003906-3907)                           13     School of Carmel Clay Schools.
  13
       4-   12/12/17 e-mail...................     42         14   Q. Okay. And how long have you been the athletic
  14                                                          15     director at the Carmel?
       5-   12/06/16 e-mail string............     47
  15        (DEFT RESP0003036-3037)                           16   A. This is my 20th year in this position.
  16   6-   1/5/17 e-mail.....................     50         17   Q. Okay. And before -- so that's 2001 you became
            (DEFT RESP0002202)
  17                                                          18     the athletic director?
       7-   1/14/17 e-mail....................     50         19   A. Yes, sir.
  18        (DEFT RESP0002175)
  19   8-   Newspaper Article.................     59
                                                              20   Q. Okay. And before that, how were you employed?
            (DEFT RESP006591)                                 21   A. I've been with Carmel Clay Schools my entire
  20
  21
                                                              22     career, dating back to 1997; first as a teacher
  22                                                          23     and coach at Carmel Junior High; and then a
  23
  24
                                                              24     year as the assistant athletic director in
  25                                                          25     2000-2001.


                                                                                        2 (Pages 2 to 5)
                                    Fillenwarth Reporting Service
                                            317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 3 of 22 PageID #: 451

                                               Jim Inskeep
                                            February 23, 2021
                                                       6                                                          8
    1   Q. Okay. When you started in 1997, who was your      1   Q. Okay. Now I notice -- is your dad or uncle,
    2     supervisor?                                        2     was he an athletic director at Carmel?
    3   A. My supervisor at that time was                    3   A. No.
    4     Principal Charles Scott.                           4   Q. No. There was another Inskeep I saw going
    5   Q. Okay. And who was the head athletic director?     5     through the records. Who is that?
    6   A. At that time, it would have been Lee Lonso, I     6   A. My father was athletic director at North
    7     believe.                                           7     Central High School from 1971 --
    8   Q. Okay. And when did Mr. Lonso retire?              8   Q. Okay.
    9   A. He switched roles after the '97 school year,      9   A. -- to 1994.
   10     '96, '97.                                         10   Q. Okay. But he lived, obviously, in Carmel since
   11   Q. What did he switch roles to do?                  11     you went to Carmel?
   12   A. He moved from athletics director to assistant    12   A. Yes.
   13     principal. And I was in another building in       13   Q. Oh, okay. But your dad never was athletic
   14     the district at that time and not coaching at     14     director at Carmel?
   15     Carmel High School.                               15   A. Correct. Never worked for Carmel Clay Schools.
   16   Q. Okay. Were you coaching -- did you coach at      16   Q. All right. All right. What did you do to
   17     Carmel High School?                               17     prepare for this deposition today besides talk
   18   A. No.                                              18     to your lawyers? You don't have to tell me
   19   Q. Oh, okay. So after Mr. Lonso became assistant    19     about conversations you had with your lawyers.
   20     principal, who was the next head athletic         20   A. Other than that, nothing.
   21     director?                                         21   Q. Did you review any documents?
   22   A. Bobby Cox served from 1997 to 2000 for school    22   A. Yes.
   23     years.                                            23   Q. Which documents did you review? So you can
   24   Q. Okay. Why did Mr. Cox leave Carmel?              24     tell me which documents you reviewed, but don't
   25   A. He left to take the assistant commissioner       25     tell me what you -- if you talked with them


                                                       7                                                          9
    1     position at the Indiana High School Athletic       1     about your lawyer (verbatim), just say I read
    2     Association.                                       2     the whatever, but I don't need to know the
    3   Q. Was he fired or did he leave voluntarily?         3     conversation you had with your lawyer about it,
    4   A. No, he left voluntarily, to my knowledge.         4     just the names of the documents.
    5   Q. Okay. And then you became the athletic            5   A. I reviewed the two that were provided, the
    6     director after that?                               6     production of documents and the management
    7   A. I was the assistant athletic director for a       7     agreement for Carmel Swim Club, Carmel Clay
    8     year. And the athletic director at that time,      8     Schools.
    9     we were in interim positions, was Bruce Wolf.      9   Q. So you -- the production of documents is like a
   10   Q. Why did Mr. Wolf leave Carmel?                   10     couple thousand pages. Is that what you
   11   A. He did not. We switched roles after one year     11     reviewed?
   12     and he retired from Carmel Clay Schools this      12   A. No, I read the production of documents, our
   13     past school year in 2020.                         13     objection to the materials.
   14   Q. So he became your boss and then you became his   14         MS. SCHNELKER: He's referring, Jon, to
   15     boss?                                             15     the documents that we sent yesterday, the
   16   A. Correct.                                         16     responses to the request for production.
   17   Q. Okay. And before 1997, what -- did you go to     17         MR. LITTLE: Oh, okay. Not the request
   18     college or what was the --                        18     for production for the whole case, okay.
   19   A. Yes, I was a student at Purdue University from   19         MS. SCHNELKER: Correct.
   20     '92 to '96.                                       20     BY MR. LITTLE:
   21   Q. Okay. Did you play any sports or anything at     21   Q. So just the management agreement and then like
   22     Purdue?                                           22     a two-pager of legal why we're not going to
   23   A. I did not.                                       23     give you this or what I'm asking for kind of
   24   Q. Okay. And you went to Carmel High School?        24     thing, right?
   25   A. Yes, sir, graduated in 1992.                     25   A. Yes, sir.


                                                                                       3 (Pages 6 to 9)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 4 of 22 PageID #: 452

                                                Jim Inskeep
                                             February 23, 2021
                                                       10                                                          12
    1   Q. Nothing else besides that?                        1   Q. Okay. Did he end up suing the Carmel School
    2   A. I reviewed some e-mails as well during that       2     Corporation?
    3     time period that -- that potentially could have    3   A. I believe so. I was not a called witness. But
    4     been brought up today.                             4     I do recall that there was a lawsuit, either
    5   Q. And were those e-mails on your computer or did    5     against Carmel Clay Schools or the head coach
    6     someone provide them to you?                       6     at that time.
    7   A. Those were provided to me.                        7   Q. And that coach was Chuck Koeppen?
    8   Q. By counsel?                                       8   A. Yes.
    9   A. Yes, sir.                                         9   Q. Okay. So do you know if the Carmel -- what was
   10   Q. Okay. And besides those e-mails, anything        10     Mr. Trisler alleged to have done?
   11     else?                                             11   A. I'm not sure what the actual lawsuit was. I
   12   A. Not to my knowledge, no.                         12     did not see it.
   13   Q. Okay. Did you speak to anybody besides your      13   Q. Do you know if the Carmel schools paid
   14     attorneys about this deposition?                  14     Mr. Trisler?
   15   A. No, sir.                                         15   A. I do not know the answer to that.
   16   Q. Have you ever been deposed before?               16   Q. Was Mr. Trisler alleged to have engaged in
   17   A. Yes.                                             17     sexual conduct with a Carmel athlete?
   18   Q. Okay. And what -- when have you been deposed     18   A. No.
   19     before?                                           19   Q. He was not alleged to have engaged in sexual
   20   A. The year was around 2002.                        20     conduct with                    ?
   21   Q. And what were you deposed about?                 21   A. No, not to my knowledge.
   22   A. It was a lawsuit from an individual that we --   22   Q. Mr. -- okay. Was Mr. Trisler -- did he feel he
   23     with our cross country program that we said can   23     was wrongly accused of engaging in sexual
   24     no longer have contact with our cross country     24     conduct with an athlete?
   25     program.                                          25          MS. SCHNELKER: Objection. Lack of


                                                       11                                                          13
    1   Q. Was that Josh Trisler?                            1     personal knowledge of this witness. There's no
    2   A. No, sir.                                          2     way for him to know that.
    3   Q. Who was that?                                     3     BY MR. LITTLE:
    4   A. Schmidt was the last name, Dr. Schmidt.           4   Q. You can answer.
    5   Q. Was he a dentist in Carmel -- in Indianapolis?    5         MS. SCHNELKER: You can answer.
    6   A. I believe so.                                     6   Q. You can still answer.
    7   Q. He ended up dying of -- he fell asleep in a       7   A. Okay.
    8     sauna?                                             8         MS. SCHNELKER: Unless I tell you not to,
    9   A. I don't know. Did he?                             9     you can answer.
   10   Q. Yeah, I think so. I think that's the same guy.   10   A. Sure. I'm not aware of any sexual contact
   11     What was that lawsuit about?                      11     between those two individuals. I do know that
   12   A. That individual was in violation of Indiana      12     I questioned Mr. Trisler during that time
   13     High School Athletic Association by-laws, was     13     period as an assistant coach of our cross
   14     providing money to student athletes for --        14     country program because it had come to my
   15     basically as reward for performance, which is a   15     attention that he had purchased a sports bra
   16     by-law violation.                                 16     for                   , who was a student athlete
   17   Q. Okay. And who sued you?                          17     in the program at that time. I did not feel
   18   A. That individual, Dr. Schmidt.                    18     that was appropriate at all. I questioned him
   19   Q. Okay. And did you end up -- do you know how      19     about that.
   20     that case resolved?                               20         I also spoke with the father of       at
   21   A. I do not know.                                   21     that time.         father did not have any
   22   Q. Okay. Speak -- let's stick with cross country.   22     issue with that, which was very surprising to
   23     Do you remember an individual named Josh          23     me.
   24     Trisler?                                          24         So we did release Mr. Trisler from his
   25   A. Yes.                                             25     coaching position sometime thereafter.


                                                                                    4 (Pages 10 to 13)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 5 of 22 PageID #: 453

                                                Jim Inskeep
                                             February 23, 2021
                                                        14                                                         16
    1   Q. Okay. And then he subsequently sued the Carmel     1     any allegations of molestation involving Carmel
    2     School Corporation, correct?                        2     swimmers?
    3   A. I believe that is the sequence there, yes.         3   A. Not to my knowledge. He has provided various
    4   Q. Okay. And you don't -- you don't know how that     4     legal advice and probably services through the
    5     suit resolved?                                      5     Carmel Swim Club over the years in my time
    6   A. No, I do not.                                      6     knowing him. But, no, nothing directly with
    7   Q. Okay. Where would I go to get a copy of the        7     him.
    8     resolution of that suit? Who would I ask for        8   Q. Mr. Pylitt is not the lawyer for the Carmel
    9     that?                                               9     School Corporation, correct?
   10   A. I would assume that would be available at our     10   A. Correct.
   11     central office, but we -- I do not have            11   Q. And as far as you know, has he ever been a
   12     anything to that information there, no.            12     lawyer for the Carmel School Corporation?
   13   Q. Who would you go to at your central office to     13   A. Not to my knowledge, no.
   14     get a copy of that?                                14   Q. Do you know a gentleman named David Day?
   15   A. I would start with the superintendent's office.   15   A. Yes, sir.
   16   Q. Okay.                                             16   Q. Okay. Has Mr. Day been a lawyer for the Carmel
   17   A. But I'm not sure how far back those are kept      17     School Corporation?
   18     over the years.                                    18   A. Yes, he has served in, I assume, one of many
   19         MS. SCHNELKER: Jon, I can tell you it's        19     roles with the school district as an attorney
   20     my understanding from our client that no           20     since my first year as an administrator.
   21     information concerning the lawsuits are kept       21   Q. Okay. Besides Mr. Day, what other lawyers are
   22     past 2007. That's the farthest back it goes.       22     you aware of for the Carmel School Corporation?
   23         MR. LITTLE: Well, we know we'll be             23   A. The one representing me today; Libby Roberts
   24     visiting this with the Magistrate again soon,      24     also from Church, Church, Hittle and Antrim.
   25     so...                                              25     Most all of my -- my dealings have been through


                                                        15                                                         17
    1         MS. SCHNELKER: Okay.                            1        that firm. I believe Alex Pinegar as well. So
    2     BY MR. LITTLE:                                      2        virtually all of those have gone through the
    3   Q. Let's see. Did you have any conversations with     3        same -- same law firm there.
    4     Chris Plumb before today's deposition?              4   Q.     Besides Church, Church, Hittle, any other law
    5   A. No, not about this case.                           5        firms that you're aware of?
    6   Q. Do you know Mr. Plumb has been deposed,            6   A.     Not -- not to my recollection.
    7     correct, in this case?                              7   Q.     Okay. Who is your supervisor at Carmel?
    8   A. That is my understanding, yes.                     8   A.     My direct supervisor is Dr. Tom Harmas,
    9   Q. Did you talk to him after his deposition?          9        principal.
   10   A. No, I did not.                                    10   Q.     Okay. I mean -- and that's the person who
   11   Q. Did you talk to Jon Ranochak about his            11        could fire you, conceivably?
   12     deposition?                                        12   A.     I think there's a long line of those folks,
   13   A. No, I did not.                                    13        so --
   14   Q. Did you talk to him about your deposition?        14   Q.     Okay.
   15   A. No, I did not.                                    15   A.     -- it could be the principal, the
   16   Q. Have you talked to -- do you know a gentleman     16        superintendent, human resources, school board.
   17     named Bernard Pylitt, Bernard "Buddy" Pylitt?      17   Q.     Okay. But if you -- if someone -- if you were
   18   A. I am familiar with him, yes.                      18        to report to your supervisor, you believe that
   19   Q. Have you talked to Mr. Pylitt about this case?    19        to be the high school principal, correct?
   20   A. No, I have not.                                   20   A.     Yes.
   21   Q. When was last time you talked to Mr. Pylitt?      21   Q.     Okay. If you had -- if you had a suspicion of
   22   A. I received a text from him two weeks ago          22        sexual abuse, who would -- what would you do
   23     congratulating on the girls swimming state         23        with that information -- or those duties?
   24     finals.                                            24   A.     I would speak with the authorities or with
   25   Q. Okay. Have you ever talked to Mr. Pylitt about    25        Child Protective Services.


                                                                                     5 (Pages 14 to 17)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 6 of 22 PageID #: 454

                                                Jim Inskeep
                                             February 23, 2021
                                                        18                                                      20
    1   Q. Directly, you would pick up the phone and call     1         MR. LITTLE: Right. And the agendas show
    2     them directly?                                      2     both a meeting with the coaches and a Safe
    3   A. Yes.                                               3     Sport training that the kids watch before they
    4   Q. Okay. Have you ever had to do that in the          4     take the bus to their meet. Like 39 -- number
    5     past?                                               5     3906, for example. 3034.
    6   A. I have not.                                        6     BY MR. LITTLE:
    7   Q. Okay. Do you know who you would call? Is           7   Q. Do you have a copy of those actual trainings?
    8     there a contact number that you have?               8   A. That's -- those are switching two different
    9   A. I have a contact number for Child Protective       9     materials there.
   10     Services, which we provide to our -- our           10   Q. Okay.
   11     coaches. I also would probably call one of our     11   A. One is the high school preseason coaches
   12     school resource officers directly.                 12     meeting agenda notes that you have. The Safe
   13   Q. Okay. And is that what you would have done in     13     Sport is specific to the Carmel Swim Club.
   14     2017 as well?                                      14   Q. Okay. So how do I get a copy of both of those?
   15   A. Yes.                                              15   A. I believe we've provided a copy of the
   16   Q. Specifically in December 2017?                    16     preseason coaches meeting. I do not have a
   17   A. Yes.                                              17     copy of the Safe Sport. That's not something
   18   Q. Okay. And that's what you would have expected     18     I'm directly involved with.
   19     your coaches to do, or would you expect your       19   Q. So let's talk about the preseason coaches
   20     coaches to come to you first?                      20     meeting. Is it like a PowerPoint or -- on the
   21   A. No, I would expect coaches to go directly to      21     issue of Safe Sport, is it a PowerPoint? Is it
   22     that. I think if there was a question, they        22     a -- paper handouts? What is it?
   23     might come to their supervisor requesting          23   A. Safe Sport is not a term that we use. We do
   24     advice or counsel on that, and what direction      24     not use that program.
   25     to go. But, yes, that would be the direction       25   Q. Okay. What do you use at the preseason coaches


                                                        19                                                      21
    1     and information that's provided to coaches.         1     meeting?
    2   Q. And you provided that information to coaches in    2   A. We discuss all their legal responsibilities or
    3     2017 as well?                                       3     as many of them as we can, specifically is --
    4   A. Yes.                                               4     things that we speak about is texting of
    5   Q. Okay. And if a coach had a suspicion of sexual     5     student athletes. And also that duty and
    6     abuse, you would expect them to call -- in          6     obligation to report suspicion of child abuse
    7     2017, December 2017 specifically, you would --      7     as well.
    8     you would expect them to go to CPS and to talk      8   Q. Let's talk about texting of student athletes.
    9     to you as well?                                     9     What do you guys -- what does the Carmel school
   10   A. Yes.                                              10     tell its coaches about texting of student
   11   Q. Okay. And where do you develop that               11     athletes?
   12     expectation from?                                  12   A. At that time, our policy in the athletic
   13   A. We have preseason coaches meetings where we       13     department was that coaches are not to contact
   14     distribute that information and other stuff        14     student athletes one-on-one for conversational
   15     pertinent to the year.                             15     information. Our theme there is informational,
   16   Q. Okay. And I saw that on some of your              16     not conversational.
   17     materials. How do I get a copy of the              17   Q. And so that was the presentation that you made
   18     presentation from 2017?                            18     to the coaches?
   19   A. I believe that is with our attorneys.             19   A. Yes, sir. And then --
   20          MS. SCHNELKER: You mean a copy of the         20   Q. You, personally?
   21     meeting notes?                                     21   A. Yes. And then currently, our -- following the
   22          MR. LITTLE: No, there's like on -- oh,        22     arrest of Mr. Goelz, we subsequently revised
   23     let's see.                                         23     that and now we have three-way communication
   24          MS. SCHNELKER: The agenda has been --         24     between coaches and student athletes so that
   25     the complete agenda has been provided.             25     there's no one-on-one contact via any of those


                                                                                   6 (Pages 18 to 21)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 7 of 22 PageID #: 455

                                                  Jim Inskeep
                                               February 23, 2021
                                                         22                                                        24
    1     communication uses that they have between apps        1   Q. And it's your expectation today, correct?
    2     and everything else and direct texting.               2   A. Yes.
    3          So they either have to copy in another           3   Q. Okay. Turning back to this case, have you
    4     coach, or it could be a coach to the whole            4     spoken to any media about this case?
    5     group of athletes, or it could be a coach with        5   A. No, I have not.
    6     the parent and the student athlete.                   6   Q. Any family or friends about -- and I'm asking
    7   Q. And where did you develop that policy from?          7     you, I realized, to go back to -- let me ask --
    8   A. That came out of our discussions on how to keep      8     let's start here. When did you first learn
    9     kids safe.                                            9     that Mr. Goelz may have had an inappropriate
   10   Q. And how do you monitor that policy?                 10     relation- -- may have had illegal sexual
   11   A. We've told our student athletes that, you know,     11     contact with Ms. Nieves?
   12     all those communications should be three-way.        12   A. At the time of his arrest.
   13     So if you are receiving one-on-one texts that        13   Q. Okay. And what did you do when you found out
   14     are not informational, if you're receiving a         14     about Mr. Goelz's arrest?
   15     one-on-one communication from your coach,            15   A. I can't remember if I was told directly from
   16     you're under no obligation to respond to that.       16     someone in the school district or from a
   17     And also you should report that to someone in        17     contact with the police at the time of their
   18     administration or your parents to look at that       18     arrest, I don't remember exactly the specifics
   19     further.                                             19     of that. But right at that time period, then I
   20          Now, I understand there's obviously             20     did speak with the principal and our new
   21     the -- I'm sending out an informational --           21     superintendent at that time, Dr. Michael
   22     information that's pretty significant there,         22     Beresford.
   23     just a, you know, I'm going to miss practice         23   Q. Okay. And what did the superintendent have to
   24     today. But when we start talking about other         24     say?
   25     types of communications that are inappropriate       25   A. Well, same response as mine, which was, you


                                                         23                                                        25
    1        or well beyond the scope of informational, then    1     know, disgust and anger and, obviously, we were
    2        obviously that is a violation of our -- our        2     concerned for the student in that situation as
    3        policy.                                            3     well.
    4   Q.    You would agree with me that coaches -- let's     4   Q. Okay. Did you ever reach out to Gabriela or
    5        go -- let's do first December 2017. Coaches at     5     her family?
    6        Carmel High School should not be texting           6   A. No, I did not.
    7        athletes about boyfriends, correct, about the      7   Q. Why not?
    8        athletes' boyfriends?                              8   A. That was being handled through our counseling
    9   A.    That is correct.                                  9     center. And I was not even provided the name
   10   Q.    They shouldn't be texting them about trouble     10     of the student athlete involved until much
   11        with their home life, correct?                    11     later on.
   12   A.    That is correct.                                 12   Q. When did you get the name of the student
   13   Q.    Okay. And if an athlete in 2017 was receiving    13     athlete involved?
   14        texts like that from those coaches and another    14   A. I believe it was sometime in the fall, if I'm
   15        coach on the staff knew about it, you would       15     not mistaken, when it was determined that she
   16        have liked to have been aware of that, correct?   16     was going to go back out for the swim team.
   17   A.    Yes.                                             17   Q. How did you get her name?
   18   Q.    And the coach who was aware of the               18   A. I do not recall that.
   19        inappropriate text by one of his fellow           19   Q. Okay. Did you reach out to her then, when you
   20        coaches, that coach should have told you when     20     found out she was going to go back out for the
   21        he became aware of that, correct?                 21     swim team?
   22   A.    Yes, that would be my expectation.               22   A. No, I did not.
   23   Q.    And that would have been your expectation in     23   Q. Why not?
   24        December 2017 as well, correct?                   24   A. That was being handled through her counselor
   25   A.    Yes.                                             25     and other support systems that had been


                                                                                      7 (Pages 22 to 25)
                                   Fillenwarth Reporting Service
                                           317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 8 of 22 PageID #: 456

                                               Jim Inskeep
                                            February 23, 2021
                                                       26                                                        28
    1     established.                                        1   Q. You'd do a background check, correct?
    2   Q. And who -- who is -- who else was in that          2   A. Yes. He completed the background check that
    3     support system besides her counselor?               3     was required by Carmel Clay Schools.
    4   A. I do not recall at that time who else was          4   Q. Okay. And the first time you learned about any
    5     involved in that, but I'm fairly certain            5     allegations of possibly illegal or
    6     counselor and social worker would be the normal     6     inappropriate behavior by Mr. Goelz was when he
    7     protocol there, trying to keep it as normal as      7     was arrested?
    8     possible for her after this situation.              8   A. Yes.
    9   Q. Who was the -- do you know who her counselor       9   Q. When was the first time -- well, let me ask you
   10     was?                                               10     this. Did you ever discuss Mr. Goelz's arrest
   11   A. I do not recall that.                             11     with Chris Plumb?
   12   Q. Do you know who the social worker would have      12   A. At that time of the arrest, I did discuss that
   13     been?                                              13     with him.
   14   A. I do not know. We've -- we've run through         14   Q. Okay. Tell me about that conversation.
   15     quite a few.                                       15   A. My recollection was, you know, what happened?
   16   Q. Okay. How did you first meet Mr. Goelz?           16     What do we know? Then also I serve on the
   17   A. He was brought to me by Coach Plumb as a          17     Carmel Swim Club as the Carmel Clay Schools
   18     potential assistant coach for the program.         18     representative for that. And it's more of an
   19   Q. Okay. And you have to approve all of the          19     informational and resource to the Carmel Swim
   20     potential coaches, correct?                        20     Club. So we discussed that and how would we be
   21   A. Yes, sir.                                         21     responding to the -- not only the community,
   22   Q. Okay. So you met him, do you remember when?       22     but obviously the Swim Club membership, most of
   23   A. I believe -- I don't think that was his first     23     which are Carmel High School families to, you
   24     year, that may have been his second year, but      24     know, have a response to what had occurred and
   25     it would have been in the fall of the first        25     the arrest.


                                                       27                                                        29
    1     year he joined our staff.                           1   Q. Okay. And was this a phone call or an
    2   Q. The first year he joined the Carmel High School    2     in-person conversation?
    3     staff?                                              3   A. I think we did both. I think we spoke on the
    4   A. Correct.                                           4     phone. I think we met in person as well.
    5   Q. And in December 2017, John Goelz was definitely    5   Q. Okay. So tell me more about it. What was
    6     on the Carmel High School staff, correct?           6     the -- what was the discussion of the response
    7   A. Yes, sir.                                          7     of the Swim Club?
    8   Q. Okay. And so you met him, you approved of him      8   A. I don't recall the specifics of that meeting,
    9     being a coach. You could have fired him,            9     but -- but I think the overview of the
   10     correct, or -- at any time, if you had reason,     10     conversation was, you know, how are we going to
   11     correct?                                           11     respond to this, to the parents and the
   12   A. Yes, that is correct.                             12     families involved. And then, you know,
   13   Q. Okay. And you -- you required that he take the    13     obviously, further down the line, what other
   14     training that we discussed earlier, correct?       14     kind of steps that we're going to take to
   15   A. Yes, he was a part of that preseason meeting of   15     prevent this from occurring in the future.
   16     that information and then completed all the        16   Q. Okay. Did you go to any of the criminal
   17     other requirements that we would have for any      17     proceedings in this case?
   18     of our coaches. Our volunteer coaches are held     18   A. No, I did not.
   19     to the same standards and requirements that we     19   Q. Did you receive any updates on the criminal
   20     have for our paid staff as well.                   20     proceedings in this case?
   21   Q. Okay. But -- and at the end of the day -- so,     21   A. Only what was out there in the media.
   22     I mean, he had to take a concussion training,      22   Q. Did you speak to any law enforcement officers
   23     he had to fill out whatever forms you deemed he    23     about this case?
   24     had to fill out, correct?                          24   A. No, not -- after the initial conversation of
   25   A. Yes.                                              25     his arrest, no.


                                                                                    8 (Pages 26 to 29)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 9 of 22 PageID #: 457

                                               Jim Inskeep
                                            February 23, 2021
                                                       30                                                         32
    1   Q. Okay. Did you do an internal investigation         1        sharing of philosophy and providing
    2     into this matter?                                   2        opportunities for kids.
    3   A. No, we did not.                                    3            So that relationship between the Swim
    4   Q. Did you discipline anybody in connection           4        Club and Carmel Clay Schools, while separate,
    5     with -- you know, obviously besides firing          5        obviously, there are some things that we -- we
    6     Mr. Goelz -- discipline anybody in the Carmel       6        have together.
    7     athletic department as result of this matter?       7            And the Carmel Swim Club uses the
    8   A. No.                                                8        natatorium, which is located on Carmel Clay
    9          MR. LITTLE: Gaby, can you put up 4607?         9        School's property and is part of Carmel High
   10     We'll mark this as Exhibit 1.                      10        School. And we had the same relationship with
   11          (WHEREUPON, Deposition Exhibit 1 was          11        Carmel Dads' Club as well where they utilize
   12     marked for identification.)                        12        facilities, and at the end of the day, serving
   13          MR. LITTLE: Okay.                             13        primarily students that live in Clay Township.
   14          MS. OLSHEMSKI: All right. Can you see         14   Q.    Okay. If I wanted to --
   15     that?                                              15            MR. LITTLE: Gaby, you can take that
   16          MR. LITTLE: Yeah. Not anymore. Now I          16        down. Thank you. Just remember, mark it as
   17     can.                                               17        Exhibit 1 so we can keep it straight at the
   18     BY MR. LITTLE:                                     18        end.
   19   Q. All right. Sir, can you see that exhibit?         19        BY MR. LITTLE:
   20   A. Yes, I can.                                       20   Q.    Was Buddy Pylitt consulted about making --
   21   Q. Can you take a second and just review that.       21        about this statement in this case?
   22   A. (Witness complied with request.)                  22   A.    I do not recall at that time.
   23   Q. Is that your e-mail, jiminskeep@ -- is jln --     23   Q.    Do you have any communications with Buddy
   24     or jinskeep@ccs k12.in.us?                         24        Pylitt, like e-mails, from this time period or
   25   A. Yes, it is.                                       25        anything?

                                                       31                                                         33
    1   Q. Okay. Who is Kip?                                  1   A. I do not know whether I do or not.
    2   A. Kip is Kip Zurcher who was the Carmel Swim Club    2   Q. Do you have the same e-mail address now as you
    3     on the board at that time.                          3     had then?
    4   Q. Is he an employee of the Carmel School             4   A. Yes, I do.
    5     Corporation?                                        5   Q. Okay. So if we send a request to your counsel
    6   A. No, he is not.                                     6     that -- e-mails from Buddy Pylitt, that's
    7   Q. Okay. Why was he consulted about a statement       7     something you could search for?
    8     in this case?                                       8   A. Yes, I would assume that would be something
    9   A. I don't remember if Kip was the president at       9     that could be searched for.
   10     that time of the Carmel Swim Club, of the          10   Q. Okay. And now -- just a couple of quick
   11     board, but Kip was very involved with that.        11     questions here. December 2017, Chris Plumb was
   12     And I'm not sure if his day job is as an           12     definitely an employee of the Carmel Clay
   13     attorney or not. I'm not -- not familiar with      13     School Corporation?
   14     his line of work, but...                           14   A. Yes.
   15   Q. I'm going to say why does the Carmel School       15   Q. Jon Ranochak was definitely an employee of the
   16     Corporation care what the Carmel Swim Club says    16     Carmel Clay School Corporation?
   17     about anything at the end of the day?              17   A. Yes.
   18   A. No, I think that's a very good question. And      18   Q. And they still are today, correct?
   19     the relationship between the Carmel Swim Club      19   A. Yes, both.
   20     and Carmel Clay Schools is very similar to the     20   Q. Okay. All right. If I wanted to rent the
   21     relationship between the Carmel Dads' Club and     21     pool -- let's talk about the relationship
   22     Carmel Clay Schools. Both entities exist           22     between the Carmel Swim Club and Carmel Clay
   23     basically as a community outreach to serve         23     Schools. If I wanted to rent the pool for a
   24     youth in our community. So there's a lot of,       24     pool party or something, right, I don't know,
   25     not only sharing of facilities, but, you know,     25     my kid's birthday, whatever, how much would it


                                                                                     9 (Pages 30 to 33)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 10 of 22 PageID #: 458

                                                Jim Inskeep
                                             February 23, 2021
                                                       34                                                            36
    1     cost me a day to rent the pool or an hour or        1        Yes, the Gabriela Nieves case.
    2     however you do it?                                  2            MS. SCHNELKER: Go ahead, Jim.
    3   A. I am not --                                        3   A.    Not to my recollection. But it's been three
    4         MS. SCHNELKER: Objection, relevance. Go         4        years ago, so I -- if it was, it's not ringing
    5     ahead.                                              5        a bell right now.
    6   A. Yes, I'm not familiar with the fee structure       6        BY MR. LITTLE:
    7     because that's not something that's handled out     7   Q.    Do you remember discussing this case at all
    8     of our office. But that would go through the        8        with anybody on the Carmel Swim Club board?
    9     Carmel Swim Club.                                   9   A.    I'm sure there were conversations, but I don't
   10     BY MR. LITTLE:                                     10        recall anything specific at this time.
   11   Q. I'd have to talk with the Carmel Swim Club to     11   Q.    You can't recall even who you talked to or
   12     rent the Carmel High School pool?                  12        anything in these conversations?
   13   A. Yes, sir.                                         13   A.    No.
   14   Q. Okay. Have you discussed -- well, let's go        14   Q.    Do you know if anyone from the Carmel Swim Club
   15     back. So the Carmel School Corporation gives       15        board has reached out to my client about this
   16     the Carmel Clay Swim -- or gives the Carmel        16        case?
   17     Swim Club free office space, correct?              17   A.    I do not know.
   18   A. There is an office provided in the natatorium,    18   Q.    About her -- how about her parents?
   19     yes, for the aquatics director.                    19   A.    I did not know.
   20   Q. Okay. And is there any other office space         20   Q.    Have you, as a Carmel athletic director,
   21     provided by the Carmel Clay School Corporation     21        reached out to her parents at all?
   22     to the Carmel Swim Club at all?                    22   A.    No, I have not.
   23   A. There is an oversized closet in which coaches     23   Q.    Do you know if the Carmel Swim Club did an
   24     keep their stuff. But it's far from a coaches'     24        internal investigation into this case -- into
   25     office. The aquatics director office is really     25        the allegations in this case?

                                                       35                                                            37
    1     the only thing that I would consider to be an       1   A. I do not know.
    2     office in that area.                                2   Q. Have you spoken to anyone from the Center
    3   Q. But is there another off-site office space for     3     for -- the U.S Center -- are you -- strike
    4     the Carmel Swim Club across the street or           4     that.
    5     something?                                          5         Do you know what the U.S. Center for
    6   A. Yes, it's my understanding the Carmel Swim Club    6     SafeSport is?
    7     rents space or space is provided, I'm not sure      7   A. I am familiar with the term, yeah.
    8     how that agreement is, in property that is          8   Q. Have you spoken to anybody from the U.S. Center
    9     owned by Carmel Clay Schools across the street      9     for SafeSport about this case?
   10     from Carmel High School.                           10   A. I have not.
   11   Q. So you don't know if the Carmel Swim Club pays    11   Q. Have you spoken to the U.S. Center for
   12     rent for that space or not?                        12     SafeSport about any allegations regarding
   13   A. I'm not familiar with that agreement. That        13     Christopher Plumb and any failures in this
   14     would go through our business office.              14     case?
   15   Q. Okay. And do you know if the Carmel Clay          15   A. No, I have not.
   16     School Corporation paid to remodel that space      16   Q. Do you know if the Center for SafeSport is
   17     or if the Swim Club paid for it?                   17     investigating Mr. Plumb's failures to report in
   18   A. I do not know the answer to that.                 18     this case?
   19   Q. Okay. Have you discussed this case at any         19   A. Not to my knowledge.
   20     Carmel Swim Club board meetings?                   20   Q. Okay. Have you spoken to Buddy Pylitt about
   21   A. Not to my recollection.                           21     this case?
   22          MS. SCHNELKER: Hold on one second. Can        22   A. If I did, it was way back in that three-year
   23     you clarify what you mean by "this case"? This     23     time period, three years ago, but I don't
   24     present case?                                      24     recall what that conversation was.
   25          MR. LITTLE: Sure. The Nieves case.            25   Q. How about Kris Kazmierczak?


                                                                                     10 (Pages 34 to 37)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 11 of 22 PageID #: 459

                                               Jim Inskeep
                                            February 23, 2021
                                                       38                                                       40
    1   A. I'm not familiar with that name.                  1   A. I would start with my immediate supervisor, the
    2   Q. Okay. Have you talked to anyone from USA          2     principal. And we would have discussion on who
    3     Swimming about this case?                          3     else we would start speaking with at that time
    4   A. No, I have not.                                   4     as well.
    5          MR. LITTLE: Can we put up, Gaby, 1807?        5   Q. Okay. And that's what you would have done in
    6     We'll mark it as Exhibit 2.                        6     December 2017?
    7          (WHEREUPON, Deposition Exhibit 2 was          7   A. Yes.
    8     marked for identification.)                        8   Q. And then that's what you would do now, too?
    9          MS. OLSHEMSKI: That one?                      9   A. Yes.
   10          MR. LITTLE: 1807.                            10   Q. Okay.
   11          MS. OLSHEMSKI: Yeah. It closed out.          11          MR. LITTLE: Gaby, can you put up 3906?
   12          MR. LITTLE: We can come back to it if        12          (WHEREUPON, Deposition Exhibit 3 was
   13     you don't have it up right now.                   13     marked for identification.)
   14          MS. OLSHEMSKI: Here we go. Sorry.            14     BY MR. LITTLE:
   15     BY MR. LITTLE:                                    15   Q. And this is mainly, sir, just to get this into
   16   Q. Okay. Sir, if you could take a look at what's    16     evidence. We already discussed this. I -- can
   17     on the screen. Who is Roger McMichael?            17     you correct me, if I'm wrong, but right here --
   18   A. Mr. McMichael is the associate superintendent    18          MR. LITTLE: Slow down, Gaby. Go back to
   19     for business affairs for the school district.     19     the time schedule -- or actually, go to the top
   20          MR. LITTLE: Okay. Can you scroll down,       20     so he can see what it is.
   21     Gaby?                                             21     BY MR. LITTLE:
   22     BY MR. LITTLE:                                    22   Q. Okay. This e-mail from 2018 talking about the
   23   Q. Okay. Do you know who Lisa, that Chris Plumb     23     first swim meet of the season, if you look down
   24     is talking about, is?                             24     at the entry for 3:20 to 3:50 p.m., do you see
   25   A. I would assume Lisa is Lisa Sheets, the office   25     that?


                                                       39                                                       41
    1     manager for Carmel Swim Club.                      1   A. Uh-huh.
    2   Q. Okay. And do you see the second sentence, "On     2   Q. It says there's a SafeSport meeting. What is
    3     another note" there?                               3     that?
    4   A. Yes.                                              4          MS. SCHNELKER: Hey, Jon, I'm just going
    5   Q. "Does your offer still stand of free rent in      5     to object to the extent that I don't see his
    6     the space?" Do you know if Carmel is -- the        6     e-mail address on this. So I'm not sure that
    7     Carmel Clay School Corporation did indeed give     7     this witness is the right person to properly
    8     the space to the Carmel Swim Club rent free?       8     authenticate it. But you can go ahead and ask
    9   A. That's not part of my area. I'm not familiar      9     him if he knows that.
   10     with it.                                          10     BY MR. LITTLE:
   11   Q. Okay. All right.                                 11   Q. Sure. Sir, are you familiar with a SafeSport
   12         MR. LITTLE: We take that down, Gaby.          12     meeting for the Carmel High School swim team?
   13     Thanks.                                           13   A. No. And it looks like on that e-mail, it says
   14         MS. OLSHEMSKI: Jon, we can see your           14     club swimmers ahead of it.
   15     outline.                                          15   Q. Okay. What does that mean to you, club
   16         MR. LITTLE: Oh, sorry.                        16     swimmers, if you have any opinion?
   17     BY MR. LITTLE:                                    17          MS. SCHNELKER: Objection. Just lack of
   18   Q. Okay. When you -- if you were to receive --      18     personal knowledge. Go ahead.
   19     you, yourself, as athletic director, were to      19   A. My opinion would be that would be swimmers that
   20     receive an allegation of sexual abuse, someone    20     swim for Carmel High School and for the Club.
   21     says: Hey, Mr. Inskeep, I think so and so...      21     But we do have a percentage of student athletes
   22     and it has to do with sexual abuse, and you       22     that do not swim with the club; they do high
   23     call CPS, who in your chain of command do you     23     school only.
   24     report that to? Who do you say, hey, I got        24   Q. Okay. You -- have you ever seen this SafeSport
   25     this allegation of sexual abuse?                  25     training for the Carmel Swim Club?


                                                                                 11 (Pages 38 to 41)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 12 of 22 PageID #: 460

                                                Jim Inskeep
                                             February 23, 2021
                                                       42                                                       44
    1   A. No, I have not.                                   1   A. I don't know that I have much of a reaction to
    2   Q. Okay. If you wanted to get a copy of it, who      2     it other than given that information, it would
    3     would you go to for that?                          3     have been really good to have that conversation
    4   A. I would contact Coach Plumb.                      4     with myself.
    5   Q. Do you know if it's a video or written            5   Q. Did you -- in December 2017, if you'd received
    6     materials or anything about it?                    6     this information, you would have investigated
    7   A. I do not know.                                    7     it, correct?
    8   Q. Okay. All right. So turning to December 2017.     8   A. Yes.
    9     In December 2017, did Mr. Plumb relay any          9   Q. Would you have talked to Gabriela?
   10     concerns about Gabriela Nieves possibly being     10   A. Yes.
   11     involved in inappropriate text communications     11   Q. Would you have notified her parents?
   12     with Chris -- with John Goelz?                    12   A. Yes, sir.
   13   A. No, not to me.                                   13   Q. Would you have talked to Mr. Goelz?
   14   Q. Okay. Have you learned -- well, strike that.     14   A. Yes, sir.
   15         MR. LITTLE: The let's put up -- Gaby,         15   Q. Are you aware -- so you see the date of the
   16     can you put up the e-mail from Mr. Hahn -- or     16     e-mail is December 12, 2017. Do you know that
   17     from Mr. Ranochak to Mr. Plumb, rather.           17     Christopher Plumb never spoke to Gabriela
   18         (WHEREUPON, Deposition Exhibit 4 was          18     Nieves about the concerns related here?
   19     marked for identification.)                       19          MS. SCHNELKER: Objection to the lack of
   20     BY MR. LITTLE:                                    20     personal knowledge and foundation. You can
   21   Q. Okay. Let's mark this as Exhibit 4. Sir, can     21     answer.
   22     you take a second and read what's on the screen   22   A. Can you ask the question again? I'm sorry.
   23     there?                                            23     BY MR. LITTLE:
   24   A. Yes, I'm finished.                               24   Q. Sure. The date of this e-mail, do you see
   25   Q. Okay. Have you ever seen that e-mail before?     25     December -- can you tell me what the date of


                                                       43                                                       45
    1   A. The only time I've seen that e-mail is in         1     this e-mail is?
    2     preparation for this deposition today.             2   A. December 12, 2017.
    3   Q. So prior to 2021, you had never seen this         3   Q. Okay. Do you know that in response to these
    4     e-mail?                                            4     concerns, Mr. Plumb never spoke to Gabriela
    5   A. Correct.                                          5     Nieves? Did you know that?
    6   Q. Okay. And correct me if I'm wrong, but in         6         MS. SCHNELKER: Same objection.
    7     December 2017, you would have expected a coach     7   A. No.
    8     to come to you if one of his subordinates          8     BY MR. LITTLE:
    9     was -- or strike that.                             9   Q. Did you know that in response to these
   10          I believe you testified earlier that in      10     concerns, Mr. Plumb never spoke to Ms. Nieves'
   11     December 2017, you would have expected a coach    11     parents? Did you know that?
   12     to come to you if one of his assistant coaches    12   A. No.
   13     was texting an athlete about boyfriends and       13   Q. In response to these concerns, Mr. Ranochak
   14     parent trouble, correct?                          14     never spoke to Gabriela Nieves, did you know
   15   A. Yeah, I think it's easy to say at this point,    15     that?
   16     knowing what we know, that we would investigate   16   A. No.
   17     those text messages. But, you know, I would       17   Q. And Mr. Ranochak never spoke to her parents in
   18     say given this information, the boyfriends and    18     response to these concerns, did -- were you
   19     not swim-related, yes.                            19     aware of that?
   20   Q. You would have expected to have been notified    20   A. No, sir.
   21     about this, correct?                              21   Q. But the first time you became aware of any
   22   A. Yes.                                             22     potential inappropriate or illegal activity
   23   Q. Okay. What was your re- -- what's your           23     with Mr. Goelz was in July of 2017 when he was
   24     reaction to this e-mail, seeing it four years     24     arrested, is that right?
   25     lat- -- almost three-plus years later?            25   A. Yes, I believe that's the date.


                                                                                 12 (Pages 42 to 45)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 13 of 22 PageID #: 461
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 14 of 22 PageID #: 462

                                               Jim Inskeep
                                            February 23, 2021
                                                      50                                                        52
    1   Q. Okay. Were they -- were either of the             1   A. Sharon Eskew.
    2     ever removed from the swimming program?            2   Q. Okay. And there's a swim coach in there, Ray
    3   A. I don't think the girl was. But I seem to         3     Lawrence, correct?
    4     recall there might have been something with        4   A. Yes.
    5     attendance or behavior with the boy.               5   Q. Okay. And the Carmel girls swim team started
    6   Q. But nothing like a rape or anything?              6     in 1979, right?
    7   A. Not -- no, nothing to that level that I can       7   A. That sounds about right.
    8     remember, no.                                      8   Q. And they've won every girls State Championship
    9         MR. LITTLE: Gaby, can you put up 2075?         9     since, correct?
   10     We'll mark this as Exhibit 6.                     10   A. No, sir.
   11         (WHEREUPON, Deposition Exhibit 6 was          11   Q. Which one did they not win?
   12     marked for identification.)                       12   A. That streak started in 1986.
   13         MS. SCHNELKER: I'm sorry, I thought 2202      13   Q. Oh, okay. So they didn't win consecutively
   14     was Exhibit 6.                                    14     from '79 to '86?
   15         MS. OLSHEMSKI: Yeah, 2175 is going to be      15   A. Correct.
   16     Exhibit 7.                                        16   Q. Okay. They've won every one since 1986, then,
   17         MR. LITTLE: All right. Thank you.             17     is that right?
   18         (WHEREUPON, Deposition Exhibit 7 was          18   A. Yes.
   19     marked for identification.)                       19   Q. Okay. And Ray Lawrence was the coach when that
   20         MS. SCHNELKER: I'll just note that            20     started, correct?
   21     Exhibit 6 and Exhibit 7, neither of them          21   A. Yes, sir.
   22     involve Mr. Inskeep's e-mails that I can see.     22   Q. Now, you know Ray Lawrence is banned for life
   23     You can answer the questions.                     23     from United States Swimming, correct?
   24     BY MR. LITTLE:                                    24   A. That is my understanding, yes.
   25   Q. I'm just -- do you have any -- does this -- do   25   Q. Okay. When did you become aware of that fact?

                                                      51                                                        53
    1     you have any recollection about what was going     1   A. When that became public information.
    2     on here with                 , maybe, or           2   Q. Which was about 2010?
    3             ?                                          3   A. That sounds about right, in and around that
    4   A. Connor is -- Connor is Connor Bradley, who was    4     time period.
    5     a member of the staff at that time and a           5   Q. Okay. But how did you become aware of that, if
    6     teacher in our building. So it's Connor            6     you remember?
    7     Bradley and                 .                      7   A. My recollection was that his name was added to
    8   Q. Okay. Any idea what's going on here?              8     the list. I can't remember if I was notified
    9   A. Nothing that -- nothing that is jogging my        9     at that time. It's been 11 years ago. But I
   10     memory, no.                                       10     became aware that he was on the list but did
   11   Q. Okay. Let's turn towards other Carmel coaches.   11     not receive any information further than that.
   12     Do you know -- Carmel maintains an athletic       12   Q. And do you know why Mr. Lawrence was banned?
   13     Hall of Fame, correct?                            13   A. No, I do not.
   14   A. Yes.                                             14   Q. It's -- do you know -- you don't know that it's
   15   Q. Okay. What coaches are in the Carmel Athletic    15     for raping the children he coached?
   16     Hall of Fame?                                     16   A. No, I do not have that information.
   17   A. I'd have to go ahead and look that up to see     17   Q. Are you aware of any Carmel students raped by
   18     the complete list of them.                        18     Mr. Lawrence while he was teaching English and
   19   Q. Okay. So Chuck Koeppen from cross country is     19     coaching girls swimming at Carmel High School?
   20     in the Carmel Athletic Hall of Fame?              20   A. No.
   21   A. Yes, sir.                                        21   Q. Have you ever spoken to any students who
   22   Q. Okay. I think there was a basketball coach, a    22     claimed they were raped by Ray Lawrence while
   23     woman's basketball coach in there?                23     he was teaching English and coaching girls
   24   A. Yes.                                             24     swimming at Carmel High School?
   25   Q. What's her name, if you remember?                25   A. No, I have not.


                                                                                 14 (Pages 50 to 53)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 15 of 22 PageID #: 463

                                                   Jim Inskeep
                                                February 23, 2021
                                                          54                                                         56
    1   Q. Why is he still in the athletic hall of fame?         1     time period.
    2         MS. SCHNELKER: Objection, lack of                  2   Q. I thought you started in '97?
    3     foundation. You can answer.                            3   A. No, I did not.
    4   A. Sure. We have not removed anyone's pictures           4   Q. When did you start as a -- being employed from
    5     from the Hall of Fame.                                 5     the Carmel School District?
    6     BY MR. LITTLE:                                         6   A. I started employment in '97, but I was not the
    7   Q. Now, who decides who gets into the Carmel High        7     athletic director.
    8     School Hall of Fame?                                   8   Q. What was your job in '97?
    9   A. It was a collective conversation in my time           9   A. Teaching sixth grade reading.
   10     period, which was established before I started,       10   Q. Okay. And then what was your job in 1998?
   11     the athletic director, assistant athletic             11   A. Sixth grade social studies.
   12     director, any other various administrators we         12   Q. 1999?
   13     would pull in, including the principal.               13   A. I would have been seventh grade social studies.
   14   Q. Okay. So from -- in -- who was the athletic          14   Q. 2000.
   15     director of Carmel high school while                  15   A. '99-2000, I would have been seventh grade
   16     Mr. Lawrence was coaching girls swimming?             16     social studies at Carmel Junior High.
   17   A. That would have been William Shepherd.               17   Q. Okay. 2001?
   18   Q. Okay. When did Mr. Lonso start coaching -- or        18   A. Carmel High School.
   19     become the athletic director?                         19   Q. Okay. So was Ray Lawrence a Carmel High School
   20   A. In the fall of 1992.                                 20     coach in 2001 -- or not Ray Lawrence, strike
   21   Q. Okay. Is Mr. Shepherd still alive?                   21     that. Richard Rice?
   22   A. He is not.                                           22   A. Not to my recollection. I believe he had
   23   Q. Have you ever spoken to Ray Lawrence?                23     stepped away from coaching maybe the year
   24   A. Not about this. I know Ray Lawrence just from        24     before.
   25     him being a coach and an administrator at             25   Q. Did you know Mr. Rice?

                                                          55                                                         57
    1        Speedway schools. But, no, nothing more than        1   A. No, only that he was a member of the teaching
    2        hi.                                                 2     staff here at the school at the time and had
    3   Q.    When was last time you spoke to Mr. Lawrence?      3     previously served on the Swim Club staff.
    4   A.    I do not recall, but I have not seen him since     4   Q. And --
    5        the time of the -- of that USA Swimming             5   A. The high school staff, I mean.
    6        notification.                                       6   Q. Who was the athletic director, then, in
    7   Q.    Okay. Do you know if the Carmel schools have       7     2001-2002 school year?
    8        paid money to any of the students that              8   A. I was the athletic director. That was my first
    9        Mr. Lawrence raped?                                 9     year.
   10   A.    Not to my recollection. I do not know.            10   Q. Okay. Let's talk about Mr. Rice. Mr. Rice was
   11   Q.    Do you know why Mr. Lawrence was removed as the   11     charged criminally for raping his swimmers,
   12        girls swim coach from Carmel High School?          12     correct?
   13   A.    No, I have no knowledge of that.                  13   A. My understanding, yes, he was going to be
   14   Q.    Do you know that when he was removed as girls     14     charged with one student athlete who had been
   15        swim coach, he still coached the boys? Did you     15     a -- not -- I don't know if it was a student
   16        know that?                                         16     athlete or a student in his class. I'm not
   17   A.    That's my understanding on the timeline, yes.     17     sure that individual was part of the swim team.
   18   Q.    Do you have any idea why Mr. Lawrence left the    18     But was certainly a class member of his
   19        Carmel Clay School system?                         19     teaching math.
   20   A.    No, I do not.                                     20   Q. And Mr. Rice committed suicide, correct?
   21   Q.    Do you know a coach named Richard Rice?           21   A. Yes, shortly after the allegations were made
   22   A.    Yes, I'm familiar with that name.                 22     public.
   23   Q.    Mr. Rice was a former Carmel High School swim     23   Q. Okay. Have you spoken to the victim of
   24        coach, correct?                                    24     Mr. Rice?
   25   A.    Yes. He was a member of the staff predating my    25   A. No.


                                                                                     15 (Pages 54 to 57)
                                    Fillenwarth Reporting Service
                                            317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 16 of 22 PageID #: 464

                                                Jim Inskeep
                                             February 23, 2021
                                                       58                                                       60
    1   Q. Do you know if the Carmel School Corporation      1     the record that the Carmel Clay School
    2     paid her any money?                                2     Corporation has marked an Indy Star article as
    3   A. Not to my knowledge.                              3     confidential.
    4   Q. Was her -- was her name           , by chance?    4          MS. SCHNELKER: Hey, Jon, I'm just going
    5   A. I do not know what the name was.                  5     to respond to that. This entire file has been
    6   Q. Okay. Besides Mr. Lawrence, Mr. Goelz, and        6     marked as confidential because it concerns the
    7     Mr. Rice, are you aware of any other Carmel        7     materials of a former employee.
    8     Swim Club -- or strike that -- Carmel High         8          MR. LITTLE: Well, I am going to take up
    9     School swim coaches who have had sex with their    9     the designation of an Indy Star article as
   10     athletes?                                         10     confidential. I think that you need to be
   11         MS. SCHNELKER: I'm going to object just       11     judicious in your marking of documents as
   12     to the extent that he testified that he wasn't    12     confidential.
   13     aware of any inappropriate relationships          13     BY MR. LITTLE:
   14     concerning Ray Lawrence. But you can answer.      14   Q. All right. Did you ever speak to Mr. Young
   15   A. No.                                              15     about the allegations that he failed to report
   16     BY MR. LITTLE:                                    16     the sodomy of one of his athletes?
   17   Q. Okay. Now, are you aware of any other Carmel     17   A. No, I have not.
   18     High School swim coaches who have been charged    18   Q. Okay. Do you know if any disciplinary action
   19     with criminal conduct involving not reporting     19     was taken against Mr. Young for failing to
   20     sexual abuse of their athletes?                   20     report the sodomy of one of his athletes?
   21   A. Not to my understanding.                         21   A. Just what I see in the article here from
   22   Q. Do you know Tony Young?                          22     Hamilton County. But, no, I was not -- no
   23   A. Yes, I do.                                       23     firsthand knowledge of that.
   24   Q. Okay. How do you know Mr. Young?                 24   Q. Okay. Did -- was Mr. Young ever a swim coach
   25   A. He currently works with Indiana Swimming. He     25     while you were athletic director?


                                                       59                                                       61
    1     was a former swim coach at Carmel High School      1   A. No, sir.
    2     before my time.                                    2   Q. Okay. Did you -- do you know if the Carmel
    3   Q. Okay. Do you know if Mr. Young was ever           3     Clay School Corporation wrote Mr. Young any
    4     charged criminally for failing to report sexual    4     letters of recommendation for other employment?
    5     misconduct against a swimmer?                      5   A. I do not know the answer to that.
    6   A. I have seen that information, but I was not a     6   Q. Have you written Mr. Young any letters of
    7     party to that.                                     7     recommendation for other employment?
    8          MR. LITTLE: Okay. Gaby, can you put           8   A. No, I have not.
    9     that on the screen?                                9          MR. LITTLE: Okay. Let's -- you can take
   10          (WHEREUPON, Deposition Exhibit 8 was         10     that down.
   11     marked for identification.)                       11     BY MR. LITTLE:
   12          MR. LITTLE: Put up Indy Star, the 6591,      12   Q. How did you become aware of the allegations
   13     please. While she's getting that --               13     that Mr. Young had failed to report sexual
   14          MS. OLSHEMSKI: Is that the newspaper         14     misconduct?
   15     clipping?                                         15   A. I subscribed to the Indianapolis Star at that
   16          MR. LITTLE: Yes, yes. Yes, Gaby. Yep.        16     time.
   17     Okay, perfect. Can you -- can you rotate it,      17   Q. Okay. So that's -- you -- first time you read
   18     maybe?                                            18     about it was in the newspaper?
   19          MS. OLSHEMSKI: It's not -- sorry.            19   A. Yes, sir.
   20          THE WITNESS: I can -- I can see that if      20   Q. Do you know anything about those allegations?
   21     it's all right.                                   21   A. Just what I read in the paper.
   22          MR. LITTLE: Okay. All right. Well, can       22   Q. You have no independent knowledge of the
   23     you possibly get the date on there, Gaby?         23     substance of those allegations?
   24          MS. OLSHEMSKI: Yeah.                         24   A. No.
   25          MR. LITTLE: I'd just like to note for        25   Q. Okay. So the swim coach, when you became


                                                                                 16 (Pages 58 to 61)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 17 of 22 PageID #: 465

                                               Jim Inskeep
                                            February 23, 2021
                                                       62                                                         64
    1     athletic director, was Ken Stopkotte, correct?      1     Banned from Indiana Swimming, you're aware of
    2   A. Yes, he was hired in 2000-2001.                    2     that?
    3   Q. Okay. And why was -- how long did                  3   A. That's my recollection, that there was several
    4     Mr. Stopkotte serve as Carmel swim coach?           4     things that led into that because of his
    5   A. Three years, I believe.                            5     criminal cases.
    6   Q. Okay. And why did he leave the Carmel Clay         6   Q. And he -- and he was charged criminally in
    7     School Corporation?                                 7     Hamilton County, correct?
    8   A. Mr. Stopkotte had a falling out with the Carmel    8   A. I believe so.
    9     Swim Club board over some receipts and not          9   Q. And he was exonerated, correct?
   10     having authorization to use expenditures, and      10   A. But I don't -- but I'm not for certain on that.
   11     it was kind of a larger part of a, for lack of     11     I think there was something at Fishers High
   12     a better term, not a lot of confidence in his      12     School. But, again, only what I read in the
   13     leadership. So that was with the Swim Club.        13     Indianapolis Star.
   14     And as that became knowledge to the Carmel High    14   Q. Okay. When was the last time you spoke to
   15     School, he resigned or was fired from Carmel       15     Mr. Stopkotte?
   16     Swim Club but was still the Carmel High School     16   A. I do not recall, but it's been a long time ago.
   17     coach at that time period for a period of a        17   Q. Okay. Have you ever --
   18     month or two while we tried to sort things out.    18   A. Like maybe ten years.
   19     And then Mr. Stopkotte resigned from our           19   Q. Have you ever spoken to Buddy Pylitt about
   20     position as well.                                  20     Mr. Stopkotte?
   21   Q. Okay. Now, where did he go after that?            21   A. Yes, I'm fairly certain I did.
   22   A. Now, I believe Mr. Stopkotte may have left the    22   Q. When was that conversation?
   23     state at that point. I'm not real clear on his     23   A. Mr. Pylitt and I have spoken about
   24     whole timeline.                                    24     Mr. Stopkotte along the way in terms of other
   25   Q. Did he -- he went to Fishers.                     25     situations that have come up with him.


                                                       63                                                         65
    1   A. I do know he spent time in Tennessee. May have     1   Q. Like what?
    2     gone back to Ohio. At some point he returned        2   A. As he has been arrested and has been indicted.
    3     to Fishers High School as their swim coach.         3     I believe he was extradited at one time as
    4   Q. Okay. So, and he was at Fishers and he             4     well.
    5     ultimately -- are you aware of Mr. Stopkotte        5   Q. And those were for drug offenses, correct, for
    6     appearing on 20/20, the news program 20/20?         6     cocaine, stealing from churches to get money to
    7   A. Yes.                                               7     buy cocaine?
    8   Q. Okay. What did Mr. Stopkotte go on 20/20           8   A. I do not know the specifics of it. I know he's
    9     about, if you remember?                             9     had a lot of things that have not gone very
   10   A. My recollection is that Mr. Stopkotte spoke to    10     well.
   11     sexual abuse within USA Swimming, and that's       11   Q. All right. So how often do you talk to Buddy
   12     kind of the summary of it.                         12     Pylitt?
   13   Q. He said it was a problem in United States         13   A. About once a year.
   14     Swimming, correct?                                 14   Q. And was this text message recently is about --
   15   A. That's my recollection, yes.                      15     is that your typical once-a-year contact with
   16   Q. Okay. And then shortly thereafter, he was         16     Mr. Pylitt?
   17     terminated by USA -- he was banned for life by     17   A. Yes, sir.
   18     USA Swimming. Are you aware of that?               18   Q. How many conversations do you believe you had
   19   A. I am not aware of the timing of all that, no.     19     with Mr. Pylitt concerning Mr. Stopkotte?
   20   Q. Okay. But you're aware --                         20   A. I can't put a number on that, but I wouldn't
   21   A. I do know that he had other things that led to    21     say numerous. I would say a few.
   22     his time in prison.                                22   Q. Less than a dozen?
   23   Q. Right. That's -- I'm coming up to that.           23   A. Yes, likely.
   24   A. Okay.                                             24   Q. Are you aware of any other Carmel coaches that
   25   Q. So he was banned from United States Swimming.     25     have been charged criminally for sexual


                                                                                  17 (Pages 62 to 65)
                                 Fillenwarth Reporting Service
                                         317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 18 of 22 PageID #: 466

                                                  Jim Inskeep
                                               February 23, 2021
                                                          66                                                       68
    1        misconduct with a minor or failing to report       1   A. Correct, that's my recollection.
    2        sexual activity with a minor besides the           2   Q. Okay. And as far as you know, Carmel has not
    3        coaches we've discussed?                           3     paid any settlements or monies to any victims
    4   A.    Yes.                                              4     of alleged sexual improprieties between Carmel
    5   Q.    Okay.                                             5     coaches and students after Mr. Trisler and
    6   A.    Yes.                                              6     before Mr. Goelz?
    7   Q.    Go ahead. And who are they?                       7   A. I'm not familiar with any of those. I'm not a
    8   A.    Sure. At the time of my hire as the athletic      8     party to that.
    9        director in July of 2001, we had three arrests     9   Q. Who would be most familiar with -- if there
   10        for coaches/teachers that had relationships       10     were any, who would be most familiar with them?
   11        with students, and that was all within a          11   A. That would need to come from our
   12        two-month or so time period.                      12     superintendent's office and any records that
   13            So the one you referenced earlier,            13     are kept there.
   14        Richard Rice, was, I believe, the third of        14   Q. And who is the superintendent now?
   15        those.                                            15   A. The current superintendent is Dr. Michael
   16            Also at that time period was the girls        16     Beresford.
   17        basketball head coach, Don Renihan, with a        17   Q. And when did he start?
   18        student athlete under his direction that had      18   A. I believe he has been here three and a half
   19        followed him from school to school. Actually      19     years now, two or -- his first month on the job
   20        from other schools to our school upon his         20     was at the time of Mr. Goelz's arrest. So
   21        hiring before my hire in the athletic office.     21     starting in the fall of 2017.
   22            And then also a Rick Doucette. And Rick       22   Q. And who was his predecessor?
   23        Doucette was a freshman boys soccer coach         23   A. I'm sorry, I'm sorry, I'm wrong on that. The
   24        caught in the parking lot giving or receiving     24     fall of 2018.
   25        oral sex with a 15-year-old student athlete.      25   Q. Okay.


                                                          67                                                       69
    1   Q. Okay. And then after those coaches, then you         1   A. Yeah, I'm sorry.
    2     had some kind of -- you terminated Josh Trisler       2   Q. Yeah, after Mr. Goelz's arrest, okay.
    3     for this sports bra incident?                         3   A. Yes.
    4   A. Yes, that's my recollection.                         4   Q. Who was his predecessor?
    5   Q. Okay. After that, do you -- are you aware of         5   A. Well, we went through an interim year of
    6     any other coaches that you -- that have been          6     co-superintendents, which was Amy Dudley and
    7     accused of sexual -- not accused. Are you             7     Roger McMichael, and then prior to that was
    8     aware of any other coaches that have been             8     Nicholas Wahl.
    9     arrested for sexual impropriety with Carmel           9   Q. And why did Mr. Wahl leave Carmel?
   10     students?                                            10   A. Nicholas Wahl was deemed unfit for the position
   11   A. No.                                                 11     by the school board because of his relationship
   12   Q. Are you aware of any other coaches that have        12     with the human resource director that he had
   13     been arrested for sexual impropriety with any        13     hired.
   14     children?                                            14   Q. He was having a sexual relationship with the
   15   A. No.                                                 15     human resource director, correct?
   16   Q. Are you aware of any other coaches who have         16   A. That's my understanding.
   17     been arrested -- or not arrested, but who have       17   Q. And when did Mr. Wahl start as the Carmel
   18     been terminated by the Carmel School                 18     superintendent?
   19     Corporation for sexual inappropriate contacts        19   A. I believe around four years, maybe. I could be
   20     with students?                                       20     off by a year. Four to five.
   21   A. No.                                                 21   Q. So that's about 2010?
   22   Q. So your testimony is between Mr. Trisler and        22   A. No, he was not in 2010. So it would have been
   23     Mr. Goelz, no other Carmel coaches have been         23     around 2013-ish, 2014.
   24     terminated for sexual impropriety with               24   Q. Okay. Who was his predecessor?
   25     students?                                            25   A. Jeff Swenson was the superintendent before


                                                                                    18 (Pages 66 to 69)
                                    Fillenwarth Reporting Service
                                            317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 19 of 22 PageID #: 467

                                                 Jim Inskeep
                                              February 23, 2021
                                                        70                                                        72
    1     that.                                               1   Q. Okay. What other incidences are you aware of
    2   Q. And how long was Mr. Swenson superintendent?       2     that resulted in lawsuits?
    3   A. About a three to four time -- three- to            3   A. That's the one that sticks out most to me. I'm
    4     four-year time period.                              4     sure there are others, but that's the one that
    5   Q. Okay. And who was his predecessor?                 5     I have the most recollection of.
    6   A. This is tough.                                     6   Q. Okay. If I wanted to get a list of all the
    7         MS. SCHNELKER: You didn't know you were         7     settlements that the Carmel School Corporation
    8     going to get quizzed, huh?                          8     has been a party to from 2002 to 2018, who
    9   A. Yeah. Barbara Underwood was his predecessor        9     should I ask for that?
   10     for a period of about six -- about seven years.    10   A. I would contact the superintendent's office.
   11     BY MR. LITTLE:                                     11          MR. LITTLE: Okay. Let's take a -- about
   12   Q. Okay. And that's -- and then was she who was      12     a five-minute break. I'm almost done.
   13     superintendent when you were hired?                13          THE VIDEOGRAPHER: Okay. This is the
   14   A. Yes, I believe so.                                14     videographer. We're going off the record at
   15   Q. Okay.                                             15     11:15.
   16   A. No, sorry. Ernie Husrick (phonetic) was the       16          (WHEREUPON, at this time a brief recess
   17     superintendent for one year from 2000 to 2001.     17     was taken.)
   18     And at the time of my hire, Mr. Husrick was        18          THE VIDEOGRAPHER: This is the
   19     never -- was not superintendent, and I don't       19     videographer. We're going back on the record.
   20     know that one had been named yet at that time.     20     It is 11:21.
   21   Q. Okay. Now, have there been -- there have been     21     BY MR. LITTLE:
   22     incidences of kid-on-kid sexual misconduct in      22   Q. Sir, when you were teaching sixth and seventh
   23     the Carmel School Corporation between 2002 and     23     grade reading, did you coach any sports?
   24     2018, correct?                                     24   A. Yes, I coached at Carmel Junior High.
   25   A. Yes, sir.                                         25   Q. Okay. And what sports?


                                                        71                                                        73
    1          MS. SCHNELKER: I'm just going to show a        1   A. I coached football in the fall and basketball
    2     running objection to relevance. But you can go      2     in the winter.
    3     ahead and ask.                                      3   Q. Okay. And when was the last time you were a
    4     BY MR. LITTLE:                                      4     coach?
    5   Q. Okay. Now, have any of those resulted in           5   A. For the school district, would have been in the
    6     lawsuits?                                           6     1999-2000 year. Since that time period, I've
    7   A. Yes, I'm sure they have.                           7     coached about 25 different teams with my own
    8   Q. Okay. So let's go through. Which ones do you       8     children.
    9     know have resulted in lawsuits?                     9   Q. And in what kind of sports?
   10   A. The one that's most sticking out in my mind was   10   A. Well, baseball, basketball.
   11     2010-ish school year, which would have been        11   Q. Okay. Let's go one at a time.
   12     resulting from our boys basketball program.        12   A. Soccer.
   13   Q. Okay. And there was a -- there was a              13   Q. Let's slow down. Let's go back to baseball.
   14     lawsuit -- that was where they -- the              14     In baseball, was it Little League?
   15     basketball players allegedly put a pencil in       15   A. Yes, sir.
   16     a -- in the manager's butt and perforated his      16   Q. Okay. And did you receive SafeSport training
   17     colon?                                             17     as part of your Little League coaching
   18   A. I think there's evidence to the contrary, but     18     responsibilities?
   19     there's a lot of information that would be some    19   A. No, I did not at that time.
   20     sort of skin-to-skin contact there between         20   Q. Okay. Okay, keep going.
   21     student athletes.                                  21   A. Basketball.
   22   Q. Okay. And was there a settlement in that case?    22   Q. Okay. In what organization?
   23   A. If there was, I'm not aware of it.                23   A. Carmel Dads' Club.
   24   Q. Were you deposed in that case?                    24   Q. Okay. Did the Carmel Dads' Club provide any
   25   A. No, I was not.                                    25     SafeSport training?


                                                                                  19 (Pages 70 to 73)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 20 of 22 PageID #: 468

                                                Jim Inskeep
                                             February 23, 2021
                                                       74                                                            76
    1   A.  Not to my recollection.                           1        only three coaches in there. He was one of
    2   Q.  Okay. Keep going.                                 2        them. Do you think that's a good example for
    3   A.  Let's see. I talked about baseball. Soccer.       3        the kids?
    4   Q.  Was that with USA Soccer?                         4   A.    I don't think his position up on the wall is
    5   A.  No, it was not. Carmel Dads' Club.                5        one that is looked at by our kids. I will say
    6   Q.  Okay. And when you coached soccer, did they       6        that, you know, throughout the course of all
    7     provide any SafeSport training?                     7        the pictures that are in our school, there are
    8   A. No.                                                8        various coaches that been removed from
    9   Q. When was the last time you coached youth           9        positions for a variety of reasons, and student
   10     sports?                                            10        athletes who have gone on to have
   11   A. It would have been four years ago.                11        transgressions past their high school years,
   12   Q. Okay. And what sport was that?                    12        that are still up on the walls and those have
   13   A. Basketball.                                       13        not been removed.
   14   Q. And who was the organization that you coached     14   Q.    Okay. You've been an athletic director in
   15     with?                                              15        Indiana now for al- -- 20 years, right?
   16   A. Through the Carmel Dads' Club.                    16   A.    Yes.
   17   Q. Did they provide SafeSport training at that       17   Q.    Okay. You talk to athletic directors from
   18     time?                                              18        other high schools, correct?
   19   A. Not to my knowledge.                              19   A.    Yes.
   20   Q. Okay. All right. Turning toward Ray Lawrence,     20   Q.    Okay. Other large high schools, correct?
   21     you could -- could you remove Ray Lawrence from    21   A.    Yes.
   22     the Carmel Hall of Fame?                           22   Q.    Okay. Do you know of any high school in
   23   A. Yes, we could do that.                            23        Indiana that has had three swim coaches
   24   Q. Okay. And is that something you guys are          24        convicted of having sex with their children?
   25     considering doing?                                 25            MS. SCHNELKER: Objection to the

                                                       75                                                            77
    1   A. We have not had a recent conversation about it.    1     characterization.
    2     But that is something that we could do.             2         MR. LITTLE: Yeah, I want to make sure
    3   Q. Do you think it's appropriate that Mr. Lawrence    3     you answer that question correctly.
    4     is in the Carmel Athletic Hall of Fame given        4     BY MR. LITTLE:
    5     him being banned for life from USA Swimming for     5   Q. Okay. Do you know of any -- of any other high
    6     having sex with a child?                            6     school in Indiana that has had three swim
    7          MS. SCHNELKER: Objection to the                7     coaches found to have engaged in sexual conduct
    8     characterization. You can go ahead and answer.      8     with their students?
    9   A. I don't know that I'm ready to answer that         9         MS. SCHNELKER: Same objection.
   10     question, honestly. I think there -- the           10   A. No, but I've also not been tracking that data.
   11     accomplishments as a coach have been what's        11     BY MR. LITTLE:
   12     been up on the wall and not the personal           12   Q. Do you know of any other high school that's had
   13     background of those coaches.                       13     two?
   14     BY MR. LITTLE:                                     14   A. No, but I've not been tracking that data.
   15   Q. Okay. But, I mean, at some point, the cost of     15   Q. Okay. Do you know of any other high school
   16     winning is not worth it, right?                    16     that's had a swim coach arrested for failing to
   17   A. Absolutely. Absolutely, it's not worth it.        17     report sexual misconduct?
   18   Q. Do you think that sets a good example for Ray     18   A. No.
   19     Lawrence to still be in the Carmel Hall of Fame    19         MR. LITTLE: Okay. I don't have any
   20     given his public ban from United States            20     further questions.
   21     swimming for sexual misconduct with a minor?       21         MS. SCHNELKER: I don't have anything for
   22   A. I can't speak to how he thinks about it.          22     you. That's it. We're going to review and
   23   Q. No, no, no, I meant for the -- for the students   23     sign.
   24     at your high school, when they look up at the      24         MR. LITTLE: Okay.
   25     high school Hall of Fame, I believe there's        25         THE VIDEOGRAPHER: This is the


                                                                                    20 (Pages 74 to 77)
                                  Fillenwarth Reporting Service
                                          317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 21 of 22 PageID #: 469

                                             Jim Inskeep
                                          February 23, 2021
                                                     78                                                    80
    1     videographer. This will mark the end of Media    1   PAGE LINE CHANGE
    2     2 and the deposition of Jim Inskeep. We're       2
    3     going off the record at 11:26.                   3   ____ ____ ____________________________
    4                                                      4      REASON: ____________________________
    5         (Deposition concluded at 11:26 a m.)         5   ____ ____ ____________________________
    6                                                      6      REASON: ____________________________
    7                                                      7   ____ ____ ____________________________
    8                                                      8      REASON: ____________________________
    9                                                      9   ____ ____ ____________________________
   10                                                     10      REASON: ____________________________
   11                                                     11   ____ ____ ____________________________
   12                                                     12      REASON: ____________________________
   13                                                     13   ____ ____ ____________________________
   14                                                     14      REASON: ____________________________
   15                                                     15   ____ ____ ____________________________
   16                                                     16      REASON: ____________________________
   17                                                     17   ____ ____ ____________________________
   18                                                     18      REASON: ____________________________
   19                                                     19   ____ ____ ____________________________
   20                                                     20      REASON: ____________________________
   21                                                     21
   22                                                     22
   23                                                     23   JIM INSKEEP
   24                                                     24   ______________________
   25                                                     25   (Sign here if changes made.)


                                                     79                                                    81
    1           - - - - - -                                1        ACKNOWLEDGMENT OF DEPONENT
                  ERRATA                                   2
    2           - - - - - -                                3            I, JIM INSKEEP, do
    3                                                      4   hereby certify that I have read the
    4     PAGE LINE CHANGE                                 5   foregoing pages, and that the same is
    5     ____ ____ ____________________________           6   a correct transcription of the answers
    6        REASON: ____________________________          7   given by me to the questions therein
    7     ____ ____ ____________________________           8   propounded, except for the corrections or
    8        REASON: ____________________________          9   changes in form or substance, if any,
    9     ____ ____ ____________________________          10   noted in the attached Errata Sheet.
   10        REASON: ____________________________         11
   11     ____ ____ ____________________________
                                                          12
   12        REASON: ____________________________
   13     ____ ____ ____________________________
                                                          13    ______________________________________
   14        REASON: ____________________________         14   JIM INSKEEP             DATE
   15     ____ ____ ____________________________          15
   16        REASON: ____________________________         16
   17     ____ ____ ____________________________          17
   18        REASON: ____________________________         18
   19     ____ ____ ____________________________          19
   20        REASON: ____________________________         20
   21     ____ ____ ____________________________          21
   22        REASON: ____________________________         22
   23     ____ ____ ____________________________          23
   24        REASON:                                      24
   25                                                     25


                                                                             21 (Pages 78 to 81)
                                Fillenwarth Reporting Service
                                        317.345.6179
Case 1:20-cv-00320-JMS-DML Document 102-6 Filed 04/19/21 Page 22 of 22 PageID #: 470

                                                    Jim Inskeep
                                                 February 23, 2021
                                                           82
    1     STATE OF INDIANA )
    2               ) SS:
    3     COUNTY OF JOHNSON )
    4
    5                 CERTIFICATE
    6
    7         I, Valerie Fillenwarth, RPR, a Notary
    8     Public in and for the County of Johnson, State
    9     of Indiana, maintaining an office in Johnson
   10     County, Indiana, do hereby certify the
   11     following:
   12
   13         That the witness herein, JIM INSKEEP, was
   14     first duly sworn to tell the truth, the whole
   15     truth and nothing but the truth in the
   16     foregoing deposition;
   17
   18        That all testimony was taken down in
   19     stenographic notes and afterward reduced to
   20     typewritten form under my direction and then
   21     presented to counsel for the purpose of
   22     obtaining the deponent's signature;
   23
   24         That I recorded and transcribed any and
   25     all objections made by counsel and the reasons

                                                           83
    1     therefore; and
    2
    3         That I am not a relative or employee,
    4     attorney or counsel of any of the parties, nor
    5     a relative or employee of such attorney or
    6     counsel, nor am I financially interested in
    7     this action.
    8
    9        IN WITNESS HEREOF, I have hereunto set my
   10     hand and affixed my Notarial Seal this 1st day
   11     of March 2021.
   12
   13
   14
   15
   16
   17            Valerie Fillenwarth, RPR
   18            Notary Public
   19
   20
   21
   22
   23     Commission Number: NP0669434
   24     County of Residence: Johnson
   25     My Commission Expires on: June 22, 2023


                                                                     22 (Pages 82 to 83)
                                    Fillenwarth Reporting Service
                                            317.345.6179
